i

Case 1:19-mc-00405-KS-RHW Document 2-2 Filed 07/17/19 Page 1 of 6

EXHIBIT B
Case 1:19-mc-00405-KS-RHW Document 2-2 Filed 07/17/19 Page 2 of 6

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Mississippi

Laura, Bertha, and Salvador Zuniga Caceres

 

Plaintiff

Vv. Civil Action No.

 

Nee ee ee ee ee”

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

Hancock Whitney Bank, Hancock Whitney Plaza, 2510 14th Street, Gulfport, Mississippi
To: Attn: Custodian of Records

 

(Name of person to whom this subpoena is directed)

“ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following

documents electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment

‘ i T.COMT —_
Place: rdineva@wsgr.com Date and Time:
ee a 07/31/2019 11:09 pm

O01 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

 

 

 

 

Place: Date and Time:

 

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

CLERK OF COURT
OR

 

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)

 

Laura, Bertha, and Salvador Zuniga Caceres , who issues or requests this subpoena, are:
Leo Cunningham, Wilson Sonsini Goodrich & Rosati, 650 Page Mill Rd, Palo Alto, CA 94304, 650-493-9300
Jcunningham@wsgrcom

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:19-mc-00405-KS-RHW Document 2-2 Filed 07/17/19 Page 3 of 6

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

© I served the subpoena by delivering a copy to the named person as follows:

 

 

On (date) ; or

 

0 I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 1:19-mc-00405-KS-RHW Document 2-2 Filed 07/17/19 Page 4 of 6

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

({d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Preduce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for

compliance or 14 days after the subpoena is served. If an objection is made, _

the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ti) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronicatly Stored Information Produced in Only One Form, The
person responding need not produce the same electronically stored
information in more than one form,

(D) inaccessible Electronically Stored Information, The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b}(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

{A) /nformation Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. lf information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where

‘ compliance is required for a determination of the claim. The person who

produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 1:19-mc-00405-KS-RHW Document 2-2 Filed 07/17/19 Page 5 of 6

Attachment 1
DEFINITIONS

1. The term “Document” is used in its customary and broadest sense, and is
synonymous in meaning and equal in scope to the usage of the term “documents or electronically
stored information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate
document within the meaning of this term.

2. The term “Financing Documents” means all Documents related to the mortgage
or any other financing agreement entered into between You and Roberto D. Castillo and/or
Tanya J. Romero Baca for the Property. This includes, but is not limited to, the mortgage or
financing application, all information submitted in support of the mortgage or financing
application, all documents assessing the mortgage or financing application, all correspondence
between You and Roberto D. Castillo and/or Tanya J. Romero Baca or their representatives
related to the financing or mortgage and/or related to the Property, all information about the
source of funds used for the down payment on the Property, and the Escrow file related to the
Property.

3. The term “Property” means the property located at 3735 Jardin St., Houston,
Texas 77055.

4, The terms “related to” or “relate to” mean relating to, concerning, referring to,
evidencing, memorializing, constituting requests for documents “related to” any subject matter

listed in the request below, including documents related to communications regarding that

subject matter.
5. The term “Relevant Time Period” means January 1, 2016 to the present.
6. The terms “You” and “Your” mean Hancock Whitney Bank and its predecessors,

successors, parents, subsidiaries, departments, divisions, joint ventures, affiliates, officers,
directors, agents, employees, attorneys, consultants and any other person or entity acting on its
behalf.

7. The terms “all,” “any,” and “each” shall each be construed as encompassing any
Case 1:19-mc-00405-KS-RHW Document 2-2 Filed 07/17/19 Page 6 of 6

and all.

8. The connectives “and” and “or” shall be construed conjunctively or disjunctively
as necessary to bring within the Request all information which might otherwise be construed as
outside its scope.

9. All references to the singular include the plural; and, all references to the plural
include the singular.

INSTRUCTIONS

A. All responsive nonprivileged documents in Your possession, custody, or control
are to be produced. If, after exercising due diligence to secure the documents requested, You
cannot produce all responsive documents, so state, produce to the extent possible, specify the
reasons why You were unable to provide a full and complete response, and state what
information and knowledge you do have concerning the unproduced portion.

B. If You decline to produce any document or part thereof based on a claim of
privilege or any other claim, please provide a privilege log that, for each such document, states:
(a) the subject matter of the withheld document; (b) the nature of the document (letter,
memorandum, notes, etc.); (c) the Bates number of the withheld document; (d) its date; (e) its
author(s); (f) its recipient(s), if any (To / CC / BCC fields); (g) the privilege(s) claimed; (h) a
description of the privilege(s) so as to explain the basis asserted for withholding the document in
sufficient detail so as to enable the claim of privilege to be adjudicated, if necessary; and (i)
whether the document has been redacted.

REQUESTS
1. All Documents from the Relevant Time Period related to the Property, including

all Financing Documents.
